[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 158 
The plaintiff contends that the defendant did not prove that it was authorized by the United States to blast the rocks in Hell Gate.
The defendant had read in evidence without objection the contract under which it prosecuted the work of removing 50,000 tons of broken rock from Hell Gate: This contract was made by Lieut.-Col. Walter McFarland, Corps of Engineers U.S. Army, as party of the first part, and recited that he made it "for and in behalf of the U.S. of America, * * * subject to the approval of the Chief of Engineers, U.S.A.," and was approved by that officer. The plaintiff also read a stipulation of the defendant's attorney that plaintiff might read in evidence the whole or part of the records of the war department concerning the contract by the defendant to do the work in the Hell Gate improvement, and the work done by the defendant under the contract. The plaintiff did prove by Lieutenant Derby, an officer in the U.S. government employ, that he was superintendent of the improvement, and as such *Page 159 
kept a record of the progress of the work. Plaintiff read from this record under the stipulation matters relating to the explosions. Plaintiff also read in evidence a letter of Lieutenant Derby to the defendant respecting the explosions. The plaintiff thus attempted to convict the defendant of improperly conducting the explosions, by the records of the war department. The effort does not appear to have been successful. While the defendant had possession of the case, its counsel was proceeding to give further evidence of the fact that its contract was with the U.S. when the trial court interrupted him, and a colloquy ensued between the court and defendant's counsel, in which the court said: "There is nobody who says it (the contract) was not authorized." * * * "These plaintiffs cannot question your right to be there, because you proved the contract which took you there." * * * "Col. McFarland was in the habit of making contracts for the government. I presume the government recognized the contracts and paid under them." Defendant's counsel thereupon desisted from presenting further evidence respecting the proper authorization by the U.S. There is no suggestion in the record that the plaintiff did not acquiesce in the views presented by the court. The court in charging the jury, after stating that large masses of broken rock were left in the bottom of East river as the result of a great explosion conducted by the U.S. government in 1885, and that the rocks were dangerous to navigation, added: "The Atlantic Dredging Co. entered into a contract with the general government for the destruction and removal of these fragments. * * * Under that contract they went upon the East river and commenced the destruction of these fragments which were scattered about the bottom of the river. The defendants were thus justified in going there."
Upon these facts this court cannot entertain the suggestion that the defendant must fail because it did not show that in removing these masses of rock it was acting under the authority of the U.S. Evidence had already been given tending to prove that it acted under such authority. The stipulation and *Page 160 
evidence adduced by the plaintiff implied that the fact was so. The defendant was giving further evidence to the same end, and practically was not allowed to give any more; the question was put to rest by the statement of the court to the effect that further proof was unnecessary. The defendant had the right to rely upon the direction given by the court. (Flora v.Carbean, 38 N.Y. 111.) True, the record does not present the plaintiff's exceptions. Why not? Because no exception taken by the plaintiff can aid him. He must defend his judgment against the attack of the defendant. The defendant can say, my authority from the U.S. was conceded, but I was beaten because the court held that that could not aid me. The plaintiff is not harmed, for if a new trial should be granted, the plaintiff can contest the question of authority. If a new trial should be refused because the authority was not sufficiently shown, the defendant will be beaten because denied a day in court upon the question of authority.
That the defendant's contract was with the U.S. cannot be questioned upon this appeal. But it is said the authority of the U.S. to make the contract must be shown. We know that congress has exclusive power to regulate commerce, both foreign and interstate, and that the improvement of rivers and arms of the sea forming the highways of such commerce is vested in the U.S. (Wisconsin v. Duluth, 96 U.S. 379.) Various acts of congress — of which we take judicial notice, since they are the supreme law of the land — appropriated moneys for the improvement of Hell Gate and authorized it. (22 U.S. Stat. 58, 191; 23 id. 133, 138; 24 id. 310, 318.) Other statutes bear upon the subject. The U.S. is a sovereign nation with full power over the subject-matter, and may by statute provide for the exercise of that power in such legislative meagerness of form as suits itself. If its attempted exercise of power is complete according to its own judicial test, it is complete under ours. The case last cited is an exposition of the power of the U.S. under similar statutes, and we repose upon its authority.
It must be held that the U.S. was competently authorized *Page 161 
to make the contract, and in making it kept within its powers both as to the subject-matter of the contract and the manner in which it engaged and authorized the defendant to perform it.
The learned trial court charged the jury that if the explosions conducted by the defendant injured the plaintiff's house the defendant was liable, irrespective of the question of defendant's negligence; that the question of negligence was not in the case; that if the business could not be conducted without producing such injury it must cease. We think this was erroneous. It is entirely clear that the defendant had all the authority of the U.S. to use all the means contemplated by the contract for the removal of these rocks, provided always that he used them carefully; care being a proper regard both to the efficient prosecution of the work and the rights of third persons; the absence of such care being negligence.
The instruction of the trial judge eliminates negligence and assumes proper care. Thus the defendant had the authority of the U.S. to do the work carefully, and did it within such authority.
It being lawful for the sovereign to exercise its lawful power, it must follow that whatever results from its proper exercise is not unlawful, and if any injury, direct or consequential, results to the individual, he is remediless, except so far as the sovereign gives him a remedy.
The government has provided for such direct injuries as amount to a taking of private property for public use, by the constitutional provision that it must not be done without full compensation. If the present were such a case it would seem that the plaintiff's remedy would be to make the proper application to the government. The defendant having done no more than it was fully authorized to do, and which its duty to the government under the contract required it to do, would be blameless, and the government liable because of its constitutional obligation.
But this is not a case of taking private property, or of direct, but is of consequential injury. The plaintiff's house was 3,000 *Page 162 
feet distant from the place of the explosions. The injuries to it were caused by the shaking of the earth or pulsations of the air, or both, resulting from the explosion. There was no physical invasion of the plaintiff's premises by casting stones or earth or other substances upon them, as in Hay v. Cohoes Co. (2 N.Y. 159); Tremain v. Cohoes Co. (Id. 163); St. Peter v.Denison (58 id. 416), and hence, no going outside of the authority actually conferred and conferrable as in those cases. Nor was the work here prosecuted for the benefit of private ownership aided by the public grant of the privilege, as inCogswell v. N.Y., N.H.  H.R.R. Co. (103 N.Y. 10), and hence, the rules applicable to public grants of privileges to private parties or corporations have no force. This work was done under the government for the government, and in no sense to the detriment of public rights or to the advantage of the defendant's private ownership. The principles assumed in the case last cited amply support the defendant's position.
One cannot confine the vibration of the earth or air within inclosed limits, and hence it must follow that if in any given case they are rightfully caused, their extension to their ultimate and natural limits cannot be unlawful, and the consequential injury, if any, must be remediless.
The defendant had the authority of the government and kept within it, and, therefore, is not liable. (Radcliff v. Mayoretc., 4 N.Y. 195; Bellinger v. N.Y.C.R.R. Co., 23 id. 42;Marvin v. Brewster Iron Co., 55 id. 538; Uline v. N.Y.C. H.R.R.R. Co., 101 id. 98; Atwater v. Village of Canandaigua,
124 id. 602; Transportation Co. v. Chicago, 99 U.S. 635; Wood on Nuisance, § 752, quoted with approval in Seifert v. City ofBrooklyn, 101 N.Y. 145.)
Criticism with respect to the extent to which private and municipal corporations have been permitted to expand the authority given them by the government to justify their invasion of private rights (Coggswell v. N.Y., N.H.  H.R.R. Co.,supra), may be pertinent when such parties attempt the expansion for such purposes, but it can have no pertinency to a case where the government itself seeks, by appropriate *Page 163 
means plainly adapted to the end, to accomplish for the public benefit any of the objects confided to its jurisdiction. (M'Culloch v. Maryland, 4 Wheat. 316-421.)
The judgment should be reversed and a new trial granted, costs to abide the event.
All concur, except VANN, J., dissenting.
Judgment reversed.